 Case 2:20-cv-02226-PKH Document 11            Filed 02/26/21 Page 1 of 1 PageID #: 23




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

DENNIS LAMPHIER                                                             PLAINTIFF

v.                                   No. 2:20-CV-02226

JOHN DOE DEPUTY/OFFICER
(Crawford County Sheriff’s Office)                                        DEFENDANT

                                        JUDGMENT

       Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ADJUDGED this 26th day of February, 2021.


                                                         /s/P. K. Holmes, ΙΙΙ
                                                         P.K. HOLMES, III
                                                         U.S. DISTRICT JUDGE
